Citation Nr: 1204892	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  07-04 031	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for an atrial septal defect.

2.  Entitlement to a compensable disability rating for a cesarean scar.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel




INTRODUCTION

The Veteran served on active duty from July 2001 to September 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 RO decision.  

The appeal was previously before the Board in January 2010.  At that time, the Board granted service connection for bilateral patellofemoral syndrome and remanded the issues of entitlement to service connection for bilateral shoulder arthralgia, synovitis of the right ankle, an atrial septal defect, and entitlement to a compensable disability rating for the cesarean scar.  After performing evidentiary development, the Appeals Management Center (AMC) granted service connection for the shoulder disability, and the right ankle disability.  These grants represent a complete resolution of the appeal as to those issues.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  If the veteran desires to challenge the disability ratings or the effective dates assigned by the AMC, she is required to file a timely notice of disagreement as to these aspects of the grants.  

Although the AMC performed some of the evidentiary development requested by the Board in the January 2010 remand, neither of the remaining appeals is yet ready for further appellate review.  The AMC failed to ensure that the medical opinion pertaining to the issue involving the atrial septal defect was responsive to the concerns raised by the Board.  Furthermore, the AMC failed to undertake  the procedural development which pertains to the cesarean scar appeal.  Therefore, another remand is required.  These issues are therefore again addressed in the REMAND portion of the decision below and are again REMANDED to the RO via the AMC, in Washington, DC. 


REMAND

As the Veteran continues to receive VA medical care, her VA medical records should be updated for the file and reviewed by adjudicators prior to returning the appeal to the Board.  Any VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  These medical records are pertinent to both issues on appeal.  If the Veteran has received any non-VA medical care pertinent to her heart or to residuals of the cesarean section surgery she underwent during service, she is hereby informed to notify the VA so that VA can assist her in obtaining these records for review by adjudicators.

Heart disability

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

Congenital or developmental defects such as personality disorders and refractive errors of the eye are not diseases or injuries for the purposes of service connection.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  See Winn v. Brown, 8 Vet. App. 510, 516 (1996), and cases cited therein.  However, if during service, there is a superimposed disease; service connection may be awarded for the resultant disability.  See VAOPGCPREC 82-90 (July 18, 1990).

The Veteran apparently has a heart defect, variously described in the medical records.  A service record shows a left sternal border systolic murmur.  A June 2002 electrocardiogram was interpreted as showing a normal sinus rhythm with a rightward axis and a "borderline" electrocardiogram.  During her first pregnancy in service, a small patent foramen ovale was diagnosed, although it was considered so benign that she did not require antibiotic prophylactic treatment prior to dental work.  A January 2003 Holter monitor study, performed during her pregnancy, was interpreted as showing "rare isolated ventricular and supraventricular ectopic during the recording."  The Veteran reported two episodes of shortness of breath during the study; however there was no correlation of her symptoms to dysrrhythmias.  The dysrrhythmias identified were deemed to be benign and not requiring any treatment.  A May 2003 electrocardiogram was interpreted as showing a normal sinus rhythm with occasional premature atrial complexes and an "otherwise normal" electrocardiogram.  A VA examiner in January 2004 described the situation as involving a "history of patent foramen ovale with the possibility of an atrial septal defect, now relatively asymptomatic."  An October 2004 echocardiogram revealed trivial mitral regurgitation and trace pulmonary regurgitation.   

A 2007 statement from the Veteran's husband attests to his observation of the Veteran's symptoms.

In a statement received by VA in July 2010, the Veteran asserted that she continues to take pain medication and to experience complications due to the atrial septal defect and other physical problems.  She asserted that she has become handicapped and unable to have the previous quality of life that she enjoyed prior to her military service.

Two of the Veteran's co-workers wrote statements in support of her claim, which were also received in July 2010.  They both noted that she frequently took pain medication at work, and one noted that she experienced chest pains and an irregular breathing pattern upon occasion.  

Several VA medical treatment records reflect the Veteran's complaints of anxiety with physical manifestations related to various events in her life.

A November 2010 echocardiogram was interpreted as showing trace mitral regurgitation, trace tricuspid regurgitation, and trace pulmonic insufficiency.  There was a "bidirectional color flow suggestive of an atrial septal defect, possibly a sinus venosus."  An electrocardiogram the same month was interpreted as showing normal sinus rhythm with premature atrial contraction, and possible left atrial enlargement.  A chest X-ray was interpreted as normal.

The report of a November 2010 VA examination shows that the examiner reviewed the Veteran's medical history, to include the 2004 echocardiogram, the 2010 echocardiogram, several Holter monitor tests, and the electrocardiographs in her service treatment records.  The Veteran reported that although she experiences heart palpitations, she associates them with anxiety.  The examiner rendered a diagnostic assessment of a small patent foramen oval (an atrial septal defect) with occasional irregularity of heartbeat.  The examiner then opined that the Veteran was most likely born with this condition.  

The VA examiner did not, however, render an opinion as to whether there was any superimposed disease during service.  Furthermore, the examiner did not explain or comment upon the different electrocardiograms during service.  

The RO is required to fully complete the development ordered by the Board.  Stegall v. West, 11 Vet. App. 268 (1998); Ascherl v. Brown, 4 Vet. App. 371, 377 (1993). 

Cesarean scar

In the previous remand, the Board requested evidentiary and procedural development pertinent to the issue involving the proper disability rating for the Veteran's cesarean scar.  

New regulations for the evaluation of impairment resulting from scars became effective in October 2008, during the pendency of this appeal.  73 Fed.Reg. 54708 (Sept. 23, 2008).  Where the law or regulation changes before conclusion of the appeal process, the version most favorable to the veteran applies, unless otherwise provided.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  When a law or regulation changes after a claim has been filed or reopened, but before the administrative or judicial appeal process has been concluded, the version most favorable to an appellant applies unless Congress provided otherwise or permitted the Secretary to do otherwise and the Secretary does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Thus, a comparison of the old regulatory criteria as applied to the facts of the veteran's case with the new regulatory criteria as applied to the facts is required by law.  Despite the prior remand, the Veteran has not yet received formal notification of the new regulatory criteria.

Again, the RO is required to fully complete the development ordered by the Board.  Stegall v. West, 11 Vet. App. 268 (1998); Ascherl v. Brown, 4 Vet. App. 371, 377 (1993). 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with written notice of  the substance of the new regulatory criteria for the evaluation of disability resulting from scars. 

2.  The RO should obtain all records of VA medical treatment afforded to the veteran since May 2011 at the Kansas City VA Medical Center and related clinics for inclusion in the file.

3.  The Veteran should be provided with a VA examination by a physician with appropriate expertise in cardiology.  All tests and studies deemed helpful by the examiner should be conducted in conjunction with the examination.  The examiner is requested to review the Veteran's service treatment records and to comment upon whether anything in those records represents additional disease superimposed upon the congenital atrial septal defect, and if so, whether any impairment is associated with such superimposed disease.  The examiner is also requested to comment upon the significance, if any, of the various EKG interpretations contained in the record, and whether any impairment is associated with these EKG findings.  All opinions should be expressed in terms of whether it is more, less, or equally likely that any particular finding had its inception during service or is related to any in-service occurrence.  The complete rationale for all opinions expressed should be fully explained.

4.  After the development requested above has been completed, the RO should again review the record, to include a thorough review of the Veteran's recent medical treatment records.  If there is any indication in these that the Veteran's abdominal pain may be linked to service or to the cesarean surgery during service, the RO should take appropriate action as indicated, to include providing the Veteran with another VA examination, if necessary.  If either benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



